Case 5:18-cv-01005-JGB-KK Document 150 Filed 04/27/21 Page 1 of 8 Page ID #:4177



   1   JONES DAY
       Celeste M. Brecht (SBN 238604)
   2     cbrecht@jonesday.com
       Ramanda R. Luper (SBN 313606)
   3    rluper@jonesday.com
       555 South Flower Street, 50th Floor
   4   Los Angeles, CA 90071
       Telephone: (213) 489-3939
   5   Facsimile: (213) 243-2539
   6   VENABLE LLP
       Matthew M. Gurvitz (SBN 272895)
   7    mmgurvitz@venable.com
       2049 Century Park East, Suite 2300
   8   Los Angeles, CA 90067
       Telephone: (310) 229-9900
   9   Facsimile: (310) 229-9901
  10   Attorneys for Defendants
       CALIFORNIA STEM CELL
  11   TREATMENT CENTER, INC.,
       CELL SURGICAL NETWORK
  12   CORPORATION, ELLIOT B. LANDER, M.D.
       and MARK BERMAN, M.D.
  13
  14                       UNITED STATES DISTRICT COURT
  15                     CENTRAL DISTRICT OF CALIFORNIA
  16                                EASTERN DIVISION
  17   UNITED STATES OF AMERICA,                CASE NO. 5:18-CV-01005-JGB-KK
  18                            Plaintiff,      Hon. Jesus G. Bernal
                                                Riverside, Courtroom 1
  19                       v.
                                             DEFENDANTS’ TRIAL BRIEF
  20   CALIFORNIA STEM CELL
       TREATMENT CENTER, INC., a
  21   California corporation, CELL SURGICAL Action Filed: May 9, 2018
       NETWORK CORPORATION, a                Trial Date:   May 4, 2021
  22   California corporation, and ELLIOT B.
       LANDER, M.D., MARK BERMAN,
  23   M.D., individuals,
  24                            Defendants.
  25
  26
  27
  28

                                                            Case No. 5:18-CV-01005-JGB-KK
                                                              DEFENDANTS’ TRIAL BRIEF
Case 5:18-cv-01005-JGB-KK Document 150 Filed 04/27/21 Page 2 of 8 Page ID #:4178



   1   I.    INTRODUCTION
   2         This case is a textbook example of federal governmental overreach, whereby
   3   the FDA seeks to interfere with, and dramatically limit, a patient’s relationship
   4   with her physician and what she can do with her own body. The case turns on two
   5   incontrovertible principles: (1) a human cell is not a drug, and (2) a surgical
   6   procedure is not the manufacture of a drug. The SVF Surgical Procedure is a
   7   groundbreaking technique that utilizes chemical cutting to isolate human cells,
   8   which are subsequently relocated to other parts of a person’s body. This procedure
   9   does not create anything new; rather, the surgical procedure simply isolates an
  10   individual’s pre-existing cells for use within the same individual’s body.
  11   Dr. Berman and Dr. Lander, as licensed physicians, may utilize any drug, medical
  12   device, or surgical procedure that they determine is in the best course of treatment
  13   for their patients, with informed consent from the patient. Here, Dr. Berman and
  14   Dr. Lander used their combined seventy-eight years of medical and surgical
  15   training to design a bespoke, safe treatment for their patients that uses each
  16   patient’s individual cells. Numerous federal courts and the FDA’s own regulations
  17   confirm that the federal government cannot regulate Dr. Berman’s or Dr. Lander’s
  18   practice of medicine. The government’s continued pursuit of this case cuts against
  19   well-settled regulatory law and the Constitution.
  20         In addition to exceeding its permissible regulatory authority, the
  21   government’s theory rests of faulty statutory interpretations and factual predicates.
  22   First, the 2017 Guidance Document is not subject to any deference and cannot
  23   supplant an unambiguous regulation, namely 21 C.F.R. 1271.15(b). Second, and
  24   alternatively, the 2017 Guidance Document is not a valid modification of existing
  25   regulations because the Government did not comply with Constitutional and
  26   federal laws that require a notice and comment period and appropriate signatory
  27   before enacting any substantive change to regulations. Third, there is no interstate
  28   commerce because the patients retain ownership of their cells at all times. Fourth,

                                               1
                                                                   Case No. 5:18-CV-01005-JGB-KK
                                                                     DEFENDANTS’ TRIAL BRIEF
Case 5:18-cv-01005-JGB-KK Document 150 Filed 04/27/21 Page 3 of 8 Page ID #:4179



   1   the Government lacks standing to pursue any claim related to the SVF/ACAM2000
   2   Surgical Procedure because the ACAM2000 was seized before this case was even
   3   filed. Judgment should be entered in favor of Dr. Berman and Dr. Lander, as well
   4   as Cell Surgical Network and California Stem Cell Treatment Center, because the
   5   activity at issue is the lawful practice of medicine, not the manufacture of any
   6   drug.
   7   II.     ARGUMENT
   8           A.      The FDA Has No Jurisdiction Over The Practice Of Medicine
   9           Physicians can use FDA-cleared medical devices and FDA-approved
  10   pharmaceuticals in the manner best suited for the care and treatment of their
  11   patients, with informed consent. Congress has explicitly rejected “any intent to
  12   directly regulate the practice of medicine.” See Buckman Co. v. Plaintiffs’ Legal
  13   Comm., 531 U.S. 341, 351 ¶ n.5 (2001) (citing Beck & Azari, FDA, Off–Label
  14   Use, and Informed Consent: Debunking Myths and Misconceptions, 53 Food &
  15   Drug L.J. 71, 72 (1998) (stating that “[o]ff-label use is widespread in the medical
  16   community and often is essential to giving patients optimal medical care, both of
  17   which medical ethics, FDA, and most courts recognize”)); U.S. ex rel. Modglin v.
  18   DJO Glob. Inc., 114 F. Supp. 3d 993, 999 (C.D. Cal. 2015), aff’d sub nom. United
  19   States v. DJO Glob., Inc., 678 F. App’x 594 (9th Cir. 2017). SVF cells are not a
  20   drug, and even if they were, existing statute, 21 U.S.C. § 360 excludes defendants
  21   from requirements to register with the FDA. The statute specifically exempts:
  22                 Practitioners licensed by law to prescribe or administer drugs or
  23                   devices and who manufacture, prepare, propagate, compound, or
  24                   process drugs or devices solely for use in the course of their
  25                   professional practice [and]
  26                 Persons who manufacture, prepare, propagate, compound, or process
  27                   drugs or devices solely for use in research, teaching, or chemical
  28                   analysis and not for sale.

                                                    2
                                                                      Case No. 5:18-CV-01005-JGB-KK
                                                                        DEFENDANTS’ TRIAL BRIEF
Case 5:18-cv-01005-JGB-KK Document 150 Filed 04/27/21 Page 4 of 8 Page ID #:4180



   1         Each step of the SVF Surgical Procedure, Expanded MSC Surgical
   2   Procedure, and SVF/ACAM2000 Surgical Procedure uses FDA-cleared and/or
   3   approved medical devices and pharmaceuticals as part of the surgical procedure.
   4   Defendants are practicing medicine, not manufacturing pharmaceuticals.
   5         The recognition that the FDA does not have jurisdiction over the practice of
   6   medicine is consistent with the limitations set by the Commerce Clause. First, the
   7   SVF cells are never sold—the patient has exclusive control and ownership of their
   8   own cells at all times. The SVF cells, Expanded MSC cells, and SVF/ACAM2000
   9   are not a fungible good. See 21 U.S.C. § 331(k) (“any . . . act with respect to a
  10   food, drug, device, tobacco product, or cosmetic, if such act is done while such
  11   article is held for sale (whether or not the first sale) after shipment in interstate
  12   commerce . . .” (emphasis added)). Second, the SVF cells and SVF/ACAM2000
  13   cells do not cross state lines. Third, the FDA’s expansive position that interstate
  14   commerce exists because fluids used in the surgical procedures cross state lines
  15   would make every surgical procedure interstate commerce, which is contrary to the
  16   universal recognition that the practice of medicine is exclusively regulated by state
  17   governments.
  18         The FDA regulations do not apply to the SVF Surgical Procedure, Expanded
  19   MSC Surgical Procedure, or SVF/ACAM2000 Surgical Procedure because each
  20   procedure constitutes the practice of medicine and does not constitute interstate
  21   commerce.
  22         B.     The Same Surgical Procedure Exception Applies
  23         The SVF Surgical Procedure plainly falls within the Same Surgical
  24   Procedure Exception (“SSP Exception”), 21 C.F.R. § 1271.15: the procedure
  25   involves Human Cells, Tissues, or Cellular or Tissue-Based Products (“HCT/Ps”),
  26   is autologous, is completed during a single procedure, and implants the same cells
  27   that were removed from a single patient. The SVF Surgical Procedure is not a
  28   drug under the unambiguous regulation.

                                               3
                                                                     Case No. 5:18-CV-01005-JGB-KK
                                                                       DEFENDANTS’ TRIAL BRIEF
Case 5:18-cv-01005-JGB-KK Document 150 Filed 04/27/21 Page 5 of 8 Page ID #:4181



   1         The modern practice of medicine has developed to where surgeons can
   2   chemically cut, i.e., isolate, human cells from within human tissue. This is no
   3   different from surgical procedures using mechanical cutting, including the
   4   following examples, some of which are taken directly from the FDA’s Guidance
   5   regarding the SSP Exception:
   6            a. Coronary artery bypass surgery: A surgeon will remove a healthy
   7                blood vessel from a patient’s leg, arm, or chest, along with blood.
   8                Next, the surgeon will cut the blood vessel to the correct size and
   9                attach the ends of the vessel above and below the diseased artery so
  10                that blood flow is redirected around the diseased artery.
  11            b. Fascial graft reconstructive surgery: A surgeon removes a piece of
  12                muscle and its overlying fascia. Then, the surgeon sizes and strips the
  13                fascia from the muscle to fit the target site, removing unnecessary
  14                portions of muscle. The muscle no longer can repair, replace or
  15                reconstruct, however, the fascia retains its inherent biological
  16                characteristics and can be used as a suitable substitute for a tendon
  17                graft.
  18            c. Brain surgery involving dural repair using autologous fat: As part
  19                of surgery to remove basicranial and convexity extraaxial tumors, the
  20                surgeon first removes abdominal adipose, then crushes the adipose
  21                into a thin layer, and finally places the graft to reconstruct dural
  22                defects, thereby preventing cerebrospinal fluid leaks, infections,
  23                hypertensive pneumocephalus, and other common complications.
  24            d. Skin grafting: A surgeon removes a piece of skin from the patient.
  25                With the skin, additional tissue and blood is removed. Then, the
  26                surgeon cleans and sizes the tissue, and may create a mesh within the
  27                tissue to facilitate shaping and sizing to the target area.
  28
                                               4
                                                                    Case No. 5:18-CV-01005-JGB-KK
                                                                      DEFENDANTS’ TRIAL BRIEF
Case 5:18-cv-01005-JGB-KK Document 150 Filed 04/27/21 Page 6 of 8 Page ID #:4182



   1            e. Parathyroidectomy: A surgeon removes the parathyroid glands.
   2                Next, the surgeon cuts the parathyroid to size for reimplantation.
   3                Note, the FDA permits this procedure to occur over multiple days.
   4         As the FDA recognizes in the above procedures, the relevant HCT/Ps are the
   5   target HCT/Ps, not the additional material that is concurrently removed. The SVF
   6   Surgical Procedure is not materially different from the procedures expressly
   7   permitted by the FDA. First, a surgeon removes the targeted HCT/Ps—the SVF
   8   that includes stem cells—from the patient. Along with the SVF and stem cells,
   9   larger cells, such as adipocytes, are also removed from the patient. Next, the
  10   surgeon cleans and sizes (filters) the SVF to isolate the stem cells and implants
  11   those stem cells that were removed back into the same patient. Accordingly, the
  12   SVF Surgical Procedure expressly falls within the SSP Exception because it
  13   implants into the same patient cells that were removed from that patient.
  14         In an effort to overcome the clear bar to their suit, the government attempts
  15   to create ambiguity where none exists under the guise of interpretation in the 2017
  16   Guidance. See Kisor v. Wilkie, 139 S. Ct. 2400, 2414 (2019) (“[T]he possibility of
  17   deference can arise only if a regulation is genuinely ambiguous.”); see also
  18   Christensen v. Harris County, 529 U.S. 576, 588 (2000) (“The regulation in this
  19   case, however, is not ambiguous . . . . To defer to the agency’s position would be to
  20   permit the agency, under the guise of interpreting a regulation, to create de facto a
  21   new regulation.”). The Supreme Court has repeatedly rebuked such substantive
  22   changes disguised as “interpretation.” See Azar v. Allina Health Serv., 139 S. Ct.
  23   1804, 1810-11 (2019) (requiring substantive regulatory changes to comply with
  24   notice and comment requirements, obligation to meet with stakeholders).
  25         First, the 2017 Guidance is not subject to deference because the underlying
  26   regulation, 21 C.F.R. § 1271.15, is unambiguous, and the FDA’s interpretation is
  27   unreasonable and an unfair surprise. See Kisor, 139 S. Ct. 2400. Second, the 2017
  28   Guidance cannot be a valid modification of the existing regulation because it was

                                              5
                                                                   Case No. 5:18-CV-01005-JGB-KK
                                                                     DEFENDANTS’ TRIAL BRIEF
Case 5:18-cv-01005-JGB-KK Document 150 Filed 04/27/21 Page 7 of 8 Page ID #:4183



   1   not subject to a proper notice and comment period. See Azar, 139 S. Ct. 1804.
   2   The government attempts to narrow the SSP Exception by arguing that the cells
   3   must be in their “original” form or be “minimally manipulated.” Neither
   4   requirement is stated in the SSP Exception.
   5          The SSP Exception unambiguously states that a tissue or human cell is not a
   6   drug requiring FDA regulation if it is removed from an individual and then
   7   implanted in the same individual. The FDA has not lawfully modified this law and
   8   the SSP Exception applies to the SVF Surgical Procedure.
   9          C.    The FDA Does Not Have Standing For Injunctive Relief
  10          The FDA does not have standing for injunctive relief for the
  11   SVF/ACAM2000 Surgical Procedure because the government already seized the
  12   ACAM2000 and maintains exclusive control over its distribution. It is well-settled
  13   that Defendants’ prior surgical procedures “do[] not in [themselves] show a present
  14   case or controversy regarding injunctive relief . . . .” See Lujan v. Defenders of
  15   Wildlife, 504 US 555, 564 (1992). The government has the burden of
  16   demonstrating standing and they fail to do so.
  17          Defendants stopped performing the SVF/ACAM2000 Procedure well before
  18   the initiation of this lawsuit. The government seized the ACAM2000 vials that
  19   Defendants used for the clinical study from Defendants’ research sponsor,
  20   StemImmune. The government has exclusive control over ACAM2000, so given
  21   the seizure and lack of access to ACAM2000, Defendants cannot perform this
  22   procedure at this time, or anytime going forward, unless the government reverses
  23   its position and permits them to do so. There is no real or immediate threat of
  24   alleged repeated injury. Further, Defendants used ACAM2000 for clinical
  25   research at no charge to their patients in compliance with 21 U.S.C. § 360.
  26   III.   CONCLUSION
  27          The federal government has overreached its Constitutional, Congressional,
  28   and regulatory authority by pursuing this case. This case is an attempt to interfere

                                              6
                                                                   Case No. 5:18-CV-01005-JGB-KK
                                                                     DEFENDANTS’ TRIAL BRIEF
Case 5:18-cv-01005-JGB-KK Document 150 Filed 04/27/21 Page 8 of 8 Page ID #:4184



   1   with the practice of medicine in violation of the Commerce Clause and without
   2   complying with any federal administrative laws. Chemical cutting and the
   3   autologous implantation of a patient’s own human cells is not a drug; it is a
   4   surgical procedure that is part of the practice of medicine. Accordingly, judgment
   5   should be entered in favor of Defendants.
   6
                                              JONES DAY
   7    Dated: April 27, 2021
   8                                          By: /s/ Celeste M. Brecht
                                                  Celeste M. Brecht
   9
  10                                               Attorneys for Defendants
                                                   CALIFORNIA STEM CELL
  11                                               TREATMENT CENTER, INC.,
                                                   CELL SURGICAL NETWORK
  12                                               CORPORATION, ELLIOT B.
                                                   LANDER, M.D. and MARK
  13                                               BERMAN, M.D.
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                              7
                                                                  Case No. 5:18-CV-01005-JGB-KK
                                                                    DEFENDANTS’ TRIAL BRIEF
